department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list seti ep ka ta legend taxpayer a amount b ira x bank d bank e broker g date h date i date j date k date l date m date n page date o date p date q date r date s dear through your authorized this is in response to your request of representative for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested represents that she received a distribution from ira x totaling taxpayer a age amount b taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to family medical events which required taxpayer a's full-time care thus she was unable to focus on the administrative requirements by broker g regarding her intended rollover of amount b on date h taxpayer a’s husband underwent unsuccessful prostate cancer surgery on date taxpayer a went to bank d and withdrew amount b from ira x on date j taxpayer a deposited amount b into her checking account with bank e and planned to rollover amount b into a rollover ira with broker g on date k taxpayer a wrote a check drawn on bank e for amount b payable to broker g and mailed it to broker g with other pertinent documentation to rollover amount b into a rollover ira at broker g submitted documentation shows that broker g received the correspondence on date l on date m however broker g returned all correspondence to taxpayer a because the ira application form was not properly completed on date n the son of taxpayer a began feeling ill which resulted in a crisis requiring medical emergencies and hospitalization on date o on date p taxpayer a was able to complete the ira paperwork and mailed it again to broker g to establish a rollover ira broker g received the documentation on date q however on date r broker g again returned the correspondence including taxpayer a's check for amount b because the selected investment funds by taxpayer a were no longer available at broker g due to the page existing medical emergencies of taxpayer a’s husband and son taxpayer a was unable to review the latest correspondence from broker g until date s which was the date on which the 60-day rollover period elapsed amount b remains in taxpayer a’s checking account and has not been used for any other purpose based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers a sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of day after the date on which the - _ such individual not later than the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by family medical events which resulted in her being unable to focus on the administrative requirements of broker g regarding her intended rollover of amount b her intent to rollover amount b was clearly indicated by her two unsuccessful attempts within the day period to rollover amount b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent acopy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office page if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t a _ at sincerely yours fe ade donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
